Citation Nr: 0407240	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from May 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Washington, D.C., Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 2001, the RO proposed to reduce the rating for the 
veteran's bilateral hearing loss from 10 percent to 
noncompensable (i.e., 0 percent).  And in December 2001, the 
RO actually reduced the rating to this lower level effective 
March 1, 2002.  So the issue on appeal is whether the prior 
rating should be reinstated.

A hearing was held at the Board's offices in Washington, 
D.C., in October 2003.  The undersigned Veterans Law Judge 
(VLJ) of the Board conducted that hearing.  A transcript of 
the proceeding is of record.  

Unfortunately, for the reasons explained below, the Board 
cannot yet decide this appeal.  So the case is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).

The VCAA eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires that VA notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran was notified in the October 2002 statement of the 
case (SOC) of the type of evidence needed to restore his 
prior 10 percent rating.  The SOC also cited the new statutes 
and implementing regulations resulting from the VCAA.  
However, he was not expressly advised of the VCAA, 
particularly insofar as VA's preliminary responsibilities to 
notify and assist him with his claim.  See Quartuccio, 
16 Vet. App. 183 (2002).  This must be done before deciding 
his appeal.

Additionally, the issue before the Board is entitlement to 
restoration of the prior 10 percent rating for the bilateral 
hearing loss, not whether the veteran is entitled to a rating 
higher than 0 percent (i.e., an increased rating).  The 10 
percent rating had been in effect for over five years when 
reduced.  In an October 5, 2001 letter, the RO advised the 
veteran of its proposal to reduce his rating to the 
noncompensable level; as well, he was advised that he had 60 
days from the date of that letter to provide medical or other 
evidence showing the proposed reduction should not be made.  
The RO also informed him that he could have a hearing 
on the matter.  That letter was sent to protect his 
procedural due process rights by giving him an opportunity to 
be heard.  See 38 C.F.R. § 3.105(e).

When subsequently sending the veteran the SOC in October 
2002, however, the RO did not cite, address or otherwise 
mention the legal criteria for reducing ratings.  Not only 
was 38 C.F.R. § 3.105(e) not cited or otherwise discussed, 
but neither was 38 C.F.R. § 3.344 concerning the 
stabilization of ratings that, as here, were in effect for 
more than 5 years before being reduced.  Moreover, it appears 
the RO treated the claim in the SOC as one for an increased 
rating, as opposed to disagreement with the reduction in the 
prior higher rating.  These are two entirely different 
issues, with two entirely different burdens of proof.

In the situation where the veteran is requesting a higher, 
i.e., increased rating, he has the initial burden of showing 
his disability is more severe than presently rated.  
Conversely, if the issue being contested, as here, involves 
whether his rating should have been reduced, then VA has the 
initial burden of showing under § 3.344 the following four 
specific requirements-again assuming, as here, the prior 
rating was in effect for at least 5 years.  First, the entire 
record of examinations and the medical-industrial history 
must be reviewed to ascertain whether the recent examination 
is full and complete.  Second, examination less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Third, 
ratings on account of diseases subject to temporary and 
episodic improvement will not be reduced on any one 
examination, except where all the evidence clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Fourth, even if material improvement if 
clearly shown it must be determined whether it is reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  See Brown v. Brown, 5 Vet. App. 
413, 419 (1993).  Moreover, "[A] rating reduction that fails 
to adhere to [38 C.F.R. §§ 3.103(b)(2) (notice provision) and 
3.344(a)] will be overturned as void ab initio."  See Johnson 
v. Brown, 4 Vet. App. 508, 512 (1993) citing Dofflemeyer v. 
Derwinski, 2 Vet. App. 277 (1992) and Schafrath v. Derwinski, 
1 Vet. App. 589, 595-56 (1991).  So the RO needs to consider 
these rating reduction prerequisites and the cites to the 
governing regulations and case law.

Additionally, the claims file contains the report of the 
veteran's evaluation in May 2003 at a VA audiology clinic.  
The treatment entry refers to audiologic testing performed at 
the clinic on March 26, 2002.  The clinical note referenced 
is not part of the record and must be obtained before 
deciding the appeal.

Further, the veteran last had his hearing tested for VA 
compensation purposes in July 2001, several years ago, and he 
claims that his hearing has not improved during the years 
since, contrary to the RO's determination.  So he should be 
reexamined.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claim at issue, review the claims 
file and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Compliance requires that the veteran be 
notified, by letter, of any information, 
and any medical or lay evidence, 
not previously provided to VA that is 
necessary to substantiate his claim.  A 
general form letter, prepared by the RO, 
not specifically addressing the claim at 
issue, is unacceptable.  The RO also must 
indicate which portion of the information 
and evidence, if any, is to be provided 
by him, and which portion, if any, the 
Secretary will attempt to obtain on his 
behalf.  Also ask that he submit any 
relevant evidence in his possession.

2.  Obtain the report of the veteran's 
evaluation at a VA audiology clinic on 
March 26, 2002.  Also, obtain any other 
VA medical records since May 2002.

3.  Schedule the veteran for a VA 
audiology examination to determine the 
current severity of his bilateral hearing 
loss.  The claims folder and a copy of 
this REMAND must be made available for 
the examiner's review of the veteran's 
pertinent medical history.  



4.  Review the report of the VA audiology 
examination to ensure it provides the 
information needed to properly rate the 
service-connected bilateral hearing 
loss-and, in particular, whether the 
prior 10 percent rating should be 
reinstated (restored).  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the claim for 
restoration in light of any additional 
evidence obtained.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, send him and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.  When 
readjudicating the claim, and when 
issuing the SSOC, the RO must cite and 
discuss 38 C.F.R. § 3.105(e) and § 3.344.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




